Exhibit  10.36

MEMORANDUM OF UNDERSTANDING

THIS MEMORANDUM OF UNDERSTANDING (this “Agreement”) is made and entered into
this 20th day of March, 2007 by and between CALGON CARBON CORPORATION (“CCC”) a
Delaware corporation having a principal place of business at 400 Calgon Carbon
Drive , Pittsburgh, Pennsylvania 15205 AND ADA-ES, Inc. a Colorado corporation
having a principal place of business at 8100 South Park Way, Unit B, Littleton,
Colorado 80120 (“ADA”) (individually or collectively referred to in this
Agreement as a “Party” or the “Parties”).

BACKGROUND

The Parties desire to work together to develop and jointly market Products, as
defined herein, to the electric utility industry and such other
industries/clients as the Parties may mutually agree in writing (the “Market”).
This joint effort to market and develop Products in the Market is hereinafter
referred to generally as the “Project” and is more particularly outlined in
Exhibit A. It is the goal of the Project to capture a predominant market share
for the Products within the Market, while maximizing profit for the Parties.
This Agreement sets forth the Parties’ understandings, intentions and plans with
respect to the first phase of the Project, which is directed to joint marketing
efforts, and outlines other phases to follow should the parties mutually agree
on subsequent phases.

NOW THEREFORE, the Parties, in consideration of the mutual promises contained
herein and intending to be legally bound hereby, agree to the following:

1.0  

GENERAL


1.1  

The Project will consist of Phases 1, 2 and 3 (the “Phases”), which are detailed
on Exhibit A hereto. The terms of this Agreement are intended to cover the
activities in Phase 1, the joint marketing phase.The items mentioned in Exhibit
A relative to Phase 2 (possible joint production of some or all Products where
Products are defined below) and Phase 3 (possible Joint Venture) are intended to
outline only the scope of potential agreements. In the event the parties
mutually agree to proceed with those Phases, the Parties will negotiate in good
faith for each of those Phases. It is expressly understood and agreed that the
specific terms set forth below apply only to Phase 1 and that any or all terms
set forth herein shall not necessarily apply in a subsequent phase unless such
term(s) is/are expressly incorporated in a subsequent agreement mutually
negotiated between the Parties for such subsequent Phase. This Agreement shall
commence on the date hereof and shall continue in effect until the earlier of
(a) July 31, 2008, (b) such time as the Project is completed, (c) the execution
of the Joint Marketing Agreement, JV Agreement or similar agreement that
supersedes this Agreement, or (d) the termination of this Agreement as provided
in Article 10 below. It is specifically understood and agreed that this
Agreement extends only to activities in connection with Phase 1 of the Project.
However, the Parties will explore, in their discretion, further avenues of
cooperation with respect to the implementation the Project and to other
applications for the Product that both Parties may agree to work on together.




--------------------------------------------------------------------------------

1.2  

Subject to Section 5 below, each of the Parties will make available to each
other such Confidential Information as reasonably necessary to facilitate
achievement of the Project goals.


1.3  

CCC shall retain ownership of any existing CCC facilities dedicated to
manufacturing Products for the Project.


1.4  

For purposes of this Agreement only, the term “Products” shall mean and include
activated carbon products for the treatment of flue gas containing mercury and
related contaminants and specifically includes, without limitation, the FLUEPAC
MC and FLUEPAC MC PLUS activated carbon products produced by CCC and any other
appropriate modifications and/or replacements of such products.


2.0  

PERSONNEL


2.1  

The Project will be managed jointly by the Parties. Each Party shall designate
in writing a primary and secondary contact person (the “Project Team Leaders”)
with respect to the Project.


2.2  

Each Party shall designate in writing such employees in addition to the Project
Team Leaders to be available to work on the Project that such Party in good
faith deems necessary to the success of the Project. Each Party shall, on a
regular basis but no more than quarterly, provide the other Party with a summary
of Project tasks completed and the cost incurred by the Party, with reasonable
explanation of the basis for calculating such cost. Employees designated to work
on the Project, including the Project Team Leaders, will constitute the “Project
Team” and will commit such time to the Project as directed by their employer;
provided however, that each Party shall promptly notify the other Party if an
employee designated to work on the Project becomes unavailable to perform the
work forecast for him to complete. Each Party will have the right to approve the
participation of the key personnel designated by the other Party.


2.3  

Each Party will make available to the Project the technical, marketing and
managerial advice and support of its organizations on an as-needed basis and at
its own cost.


2.4  

Personnel designated to work on the Project, whether on a temporary, limited or
full-time basis, will continue to be paid directly by their current
employer/client.


2.5  

Each Party agrees that during the term of this Agreement and for two (2) years
thereafter, such Party will not solicit, induce or otherwise offer employment to
employees of the other Party involved with the Project. The only exception to
this bar on employment of the other Party’s employees shall be if a Party gives
express written permission to the other Party that it may solicit and hire a
particular employee(s).


2



--------------------------------------------------------------------------------

3.0  

PLANNING AND EXECUTION OF PROJECT


3.1  

Upon execution of this Agreement and as often as may be required during the term
of this Agreement, but not less often than monthly, the Project Team Leaders
shall meet to discuss the direction and progress of the Project. The Project
Team Leaders shall endeavor to assign specific tasks to the Parties, as
appropriate, so as to maximize progress on the Project, avoid any duplication of
efforts and allocate the unreimbursed work among the Parties. Each Party
undertakes to carry out those tasks assigned to it in good faith with all
reasonable diligence.


3.2  

All work done in connection with the Project shall be carried out in material
compliance with all applicable laws, regulations, and guidelines.


4.0  

PROJECT REPORTS AND OWNERSHIP OF INTELLECTUAL PROPERTY


4.1  

The Project Team shall prepare or cause to be prepared confidential
comprehensive written reports at least quarterly during the term of this
Agreement. These reports shall describe in detail the progress of the Project
and future direction of the Project and shall be distributed to each Party.


4.2  

Each Party shall retain sole ownership of any and all technology or know how,
including without limitation, patents, trade secrets, products under
development, ideas, concepts, business methods, patent applications and the
like, and any improvements thereto, that the Party owns prior to the execution
of this Agreement (the “Preexisting Technology”), whether or not such
Preexisting Technology is related to the Products or the Project. In the event
that a dispute arises as to whether any technology was Preexisting Technology of
a Party, the Party claiming to own such technology must provide documentary
evidence showing the existence of such technology prior to the date of the
Agreement.


4.3  

During Phase 1 which is covered by this Agreement, the Parties do not generally
intend to engage in joint development of technology but rather shall work
independently on technologies currently under consideration in their
organizations. The Parties specifically agree that they shall not jointly work
on development of technology related to production of Product and that each
party shall therefore retain sole ownership of its Preexisting Technology
related to production of Product. The only scenarios where the Parties will
cooperate in technology development are as follows:


 

     a. CCC may, in its sole discretion, provide ADA with samples of Product
under development by CCC for the purpose of asking ADA to test or otherwise
evaluate such samples. In any case, such samples and associated technology and
the results of such testing or evaluation shall remain the sole property of CCC.


 

     b. ADA may, in its sole discretion, suggest in writing potential formulas
and mixtures for CCC to consider for Products and such suggested Products shall
remain the sole property of ADA.


 

     c. The Parties may jointly meet to discuss technical improvements and any
technology arising from such joint meetings shall be owned by CCC subject to the
terms of Section 4.4 below.


3



--------------------------------------------------------------------------------

 

In the event that either Party discloses to another Party technology that the
Party believes it has been independently developing, the Party shall so advise
the disclosing Party of this position, and both Parties reserve their right to
claim ownership of technology they have independently developed.


4.4  

Any invention conceived by the Parties in collaboration during the term and in
accordance with Section 4.3 (c.) above (hereinafter such inventions are referred
to collectively as “Joint Technology”) shall be owned by CCC and all inventions
comprising Joint Technology shall be assigned without cost, to CCC for all
purposes. CCC shall have the right to file or cause to have filed a patent
application covering such inventions. In the event that CCC chooses not to file
a patent application on the invention in any country or countries, it will
notify ADA of the fact and ADA will be given the opportunity to pursue patent
protection on that invention at its own expense. In this case, rights necessary
to enable ADA to apply for the patent will be assigned to ADA, and CCC shall
fully cooperate and provide any assistance reasonably requested by ADA in the
preparation and prosecution of such patent application(s). CCC or ADA, as the
case may be, shall have a perpetual, royalty-free, non-exclusive licenses to
use, sell, practice, license and otherwise fully exploit any and all Joint
Technology not directly owned by the Party. . CCC or ADA, as the case may be,
shall own any such patent application and any patent or patents maturing
therefrom and shall have the right to enforce said patent or patent(s) in its
sole discretion and at its sole cost, provided, however, that if a Party who
owns a Joint Technology patent chooses not to pursue a potential infringer, the
other Party may at its sole cost elect to pursue such infringer and the owner of
such patent will assign the patent to the Party pursing the infringer.
Additionally, neither party shall license Joint Technology to any third parties
without the written consent of the other Party hereto, such consent not to be
unreasonably withheld. CCC or ADA, as the case may be, shall bear the expenses
incurred in the filing, prosecution, or maintenance of patent applications or
patents which are owned by or assigned to it, in accordance with the foregoing.
In any event, the Parties shall closely communicate and coordinate with respect
to the filing of patent applications and foreign counterparts for Joint
technology in order to promote comprehensive, cost efficient patent coverage in
their mutual interest.


4.5  

Both ADA and CCC shall independently market the Products in the Market, and the
Parties shall cooperate by sharing marketing information, including leads and
otherwise working together so as to minimize sales cost and maximizing sales
coverage of the Market. It is understood, however, that since the Market is
ADA’s principal market, ADA shall be responsible for providing marketing
leadership to the Project.


5.0  

CONFIDENTIALITY


5.1  

The term “Confidential Information” as used herein means the Preexisting
Technology, the New Product Technology and all of the information related to the
Project provided by either Party including without limitation, business
information, marketing data and plans, sales leads, financial information,
patent applications, trade secrets, processes, ideas, know-how, copyright or any
other form of non public intellectual property, whether technical, engineering,
operational, marketing, sales or economic in nature. Confidential Information
excludes however, any information (i) which is now or hereafter becomes part of
the public domain through no fault of the party claiming waiver, (ii) which was
known to the recipient Party prior to its disclosure by the providing Party as
evidenced by the receiving Party’s written records, (iii) is disclosed to the
recipient Party by a third party having a lawful right to make such disclosure,
or (iv) was independently developed by the receiving Party, without reference to
any information or materials disclosed by the disclosing Party, as evidenced by
the receiving Party’s written records, or (v) is required by law to be
disclosed, provided that the Party so required to disclose information shall
give the other Party sufficient notice of the proposed disclosure to seek a
protective order for such information.


4



--------------------------------------------------------------------------------

5.2  

In consideration of each Party’s willingness to disclose Confidential
Information to the other for the purposes of the Project, each Party agrees with
respect to Confidential Information provided to it by the other Party not to
make any use whatsoever of such Confidential Information except as necessary to
achieve the goals and purpose of the Project. The Parties further agree not to
use Confidential Information provided by the other Party in connection with any
other development activities conducted on behalf of the recipient Party, either
by itself or by any other person, firm or corporation,


5.3  

The Parties agree with respect to all of the Confidential Information that they
will: (i) not reveal such Confidential Information to third parties, (ii) keep
all such Confidential Information strictly secret and confidential and prevent
unauthorized use or reproduction of all written Confidential Information by
causing it to be plainly marked as secret and confidential, (iv) return all
written, electronic or other tangible confidential Information materials to the
providing Party upon request by the providing Party and (v) limit access to
Confidential Information to those employees which are members of the Project
Team, or otherwise have a need to know such information in furtherance of the
Project. In any event, each Party shall treat Confidential Information with the
same care as regards confidentiality as it does its own proprietary technology
and information. Confidential Information may, however, be disclosed as
reasonably necessary to allow either Party and their employees, agents, and
consultants, to file and prosecute patent applications, or to comply with
governmental regulations.


5.4  

Each Party further agrees not to use any Confidential Information (including any
piece of equipment, component thereof, technology or software) made available to
it by the other Party during the course of the Project to reverse engineer any
products, methods or technology of the other Party.


5.5  

The confidentiality obligations of this Article 5 shall extend with respect to
Confidential Information so long as the particular information remains
confidential within the terms defined in paragraph 5.1 or for a period of five
years after termination or expiration of this Agreement, whichever period is
longer.


5



--------------------------------------------------------------------------------

6.0  

PUBLICITY


6.1  

The Parties shall work together for the purpose of facilitating their joint
marketing efforts and promoting sales of the Products during Phase 1. To this
end, the Parties will jointly prepare a press release to announce their
collaboration. The Parties may also agree to prepare additional press releases
to announce any developments in the Project, including, without limitation, the
entry into agreements between the Parties and any successful joint sales
efforts. The Parties specifically agree to issue a preliminary press release in
the form attached hereto as Exhibit B. Any press release proposed by either
party must be approved by the other party in writing prior to issue of the press
release.


7.0  

DISPUTE RESOLUTION


7.1  

Any dispute or claim arising between the Parties relating to interpretation of
the provisions of this Agreement or to performance of either of the Parties
hereunder which has not been resolved by the appropriate management level
personnel of the Parties, shall be referred to the CEO of each Party or such
other appropriate designee, and such individuals shall meet or confer as soon as
reasonably practicable.


7.2  

Claims made by either Party related to breach of Article 5 for which equitable
relief is sought or any claims otherwise seeking equitable relief or tort
damages must be brought in a court of competent jurisdiction.


8.0  

RECIPROCAL REPRESENTATIONS, WARRANTIES AND COVENANTS


8.1  

Each of the Parties represents and warrants to the other Party that: (a) such
Party is not a party to any contract or agreement that prevents such Party from
fulfilling all such Party’s responsibilities and obligations hereunder, or that
impairs or may impair any responsibility or obligation of such Party hereunder;
(b) the execution, delivery or performance of this Agreement by such Party does
not result in the breach, violation or default of any other agreement,
commitment, obligation or other undertaking to which such Party is a party; (c)
such Party has full right, authority, and legal capacity to enter into this
Agreement and to perform its responsibilities and obligations hereunder; (d)
such Party is under no disability, restriction, or prohibition regarding such
Party’s right to enter into and execute this Agreement or to fully perform its
terms and conditions; and (e) such party is acting hereunder independently and
shall not at any time indicate to anyone that the other Party is the agent of
such Party making the warranty and representation. In furtherance of the
foregoing clause (e)other than as reasonably necessary to jointly market
Products hereunder and otherwise fulfill the purpose of the Project, each Party
covenants and agrees that neither it nor any of its affiliates shall use the
name of or refer to the other Party or any affiliate of the other party in any
negotiations, research, dialogue, correspondence or other interaction with any
person, without the prior written consent of such other Party, which may be
withheld for any reason at the sole discretion of such other Party.


6



--------------------------------------------------------------------------------

9.0  

INDEMNIFICATION; DAMAGES; WARRANTIES


9.1  

If a third party claims that a portion of any intellectual property provided to
the Project during Phase 1 by either Party infringes such third party’s U.S.
patent, copyright, trade secret or other intellectual property then the
providing Party will indemnify the other Party against the claim insofar as it
claims infringement by that portion of the intellectual property provided to the
Project by the providing Party. The indemnification of such Party shall be at
the providing Party’s expense, and the providing party shall pay all costs,
damages and attorney’s fees that a court finally awards or that are directly
related to settlement of such claim. If such claim is made or appears likely to
be made, the providing Party will, at its own expense and on reasonable terms,
(1) attempt to modify the intellectual party or replace it with a functional
equivalent, or (2) obtain a license for continued use of the intellectual
property by or on behalf of the Project. If the providing Party determines that
the alternative set forth above are not reasonably available, the Parties agree
to cease all use of the intellectual property and take reasonable steps to
return such intellectual property upon the providing Party’s written request.


9.2  

NEITHER PARTY SHALL BE LIABLE TO THE OTHER UNDER ANY CIRCUMSTANCES FOR
CONSEQUENTIAL, INDIRECT, SPECIAL, OR INCIDENTAL DAMAGES ARISING FROM OR IN
CONNECTION WITH THIS AGREEMENT.


9.3  

THE EXPRESS WARRANTIES AND REMEDIES SET OUT IN THIS AGREEMENT ARE THE ONLY
WARRANTIES AND REMEDIES APPLICABLE TO THIS AGREEMENT, AND SUCH WARRANTIES AND
REMEDIES ARE IN LIEU OF AND EXCLUDE ALL OTHER WARRANTIES NOT EXPRESSLY SET FORTH
HEREIN, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


9.4  

In conjunction with any joint marketing efforts, ADA shall not misrepresent the
Products or modify or amend any warranty provided by CCC relative to such
Products.


10.0  

TERMINATION


10.1  

This Agreement may be terminated under any of the following circumstances:


a.  

Termination for Default. If either Party shall default in a material manner with
respect to any material provision of this Agreement pertaining to that Party,
the other Party may give the defaulting Party written notice of such default and
the defaulting Party shall have twenty (20) days to cure such default or if such
default cannot reasonably be cured within twenty (20) days, the defaulting Party
shall have twenty (20) days to commence such cure and must diligently complete
such cure as soon as reasonably possible thereafter If such default is not cured
in accordance with the foregoing, the non-defaulting Party shall have the right,
upon notice to the defaulting Party and without prejudice to any other rights
the non-defaulting Party may have, to terminate this Agreement.


7



--------------------------------------------------------------------------------

b.  

Insolvency. Either Party may, in addition to any other remedies available to it
by law or in equity, terminate this Agreement by written notice to the other
Party in the event the other Party shall have become insolvent or made an
assignment for the benefit of its creditors, or there shall have been appointed
a trustee or receiver of the other Party or for all or a substantial part of its
property, or any case or proceeding shall have been voluntarily initiated by or
commenced against or other action taken by or against the other Party in
bankruptcy or seeking reorganization, liquidation, dissolution, winding-up,
arrangement, composition or readjustment of its debts or any other relief under
any bankruptcy, insolvency, reorganization or other similar act or law of any
jurisdiction now or hereafter in effect.


c.  

For Convenience. Either Party may, in addition to any other remedies available
to it by law or in equity, terminate this Agreement, without cause and without
penalty, by written notice to the other Party at least thirty (30) days prior to
the effective date of such termination; provided however, that neither Party may
terminate for convenience during Phase 1 prior to the expiration of the
Negotiating Target Period identified in Exhibit A.


10.2  

All provisions of this Agreement shall survive any termination of this Agreement
as necessary to effectuate the Parties’ residual rights and obligations
following any such termination, according to the plain intent of such provisions
and legal custom. Without limiting the foregoing, (i) any expiration of
termination of this Agreement shall be without prejudice to any accrued rights
of the Parties, and (ii) the Parties’ ownership and rights with respect to the
Project Technology shall continue to be governed by Section 4 of this Agreement.


11.0  

MISCELLANEOUS


11.1  

Except as may be agreed elsewhere in this Agreement, each Party hereto may have
other business interests and may engage in any other business or trade,
profession or employment whatsoever, on its own account, in partnership with, or
as an employee, officer, director, or shareholder of any other person, firm, or
corporation, and shall not be required to devote his entire time to the business
of this Agreement, but only so much time and attention as shall be reasonably
required for its necessary supervision, operation and management. No Party to
this Agreement shall be under any fiduciary or other duty to the other Party
which would otherwise prevent it from engaging in or enjoying the benefit of
competing endeavors within the general scope of the endeavors contemplated by
this Agreement. The legal doctrines of “corporate opportunity” or “business
opportunity” sometimes applied to persons occupying a joint venture or fiduciary
status shall not apply to the Parties to this Agreement.


8



--------------------------------------------------------------------------------

11.2  

All notices, requests, demands and other communications under this Agreement
shall be given to or made upon the respective Parties as follows:


 

     CCC:
               Robert P O’brien
               Sr. Vice President
               Phone: 412-787-4768
               e-mail: robrien@calgoncarbon-us.com


 

             cc to:
               V.P. and General Counsel
               Phone: 412-787-6786
               e-mail: dsheedy@calgoncarbon-us.com


 

     ADA:
               Mike D Durham — President
               8100 South Park Way, B
               Littleton, CO 80120
               Phone: 303-734-1727
               e-mail: miked@adaes.com


 

All notices, requests, demands and other communications given or made concerning
the provisions of this Agreement shall be in writing and shall be given either
by prepaid registered or certified mail with return receipt requested, or by
telefax. All such notices, requests, demands and other communications shall
become effective on the date such notice was received if given by mail or on the
date of transmission if given by telefax.


11.3  

This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their successors, assigns and legal representatives. Neither Party has
the right to assign the whole or any part of its rights and obligations in the
Project or to sublet its engagement to a third party without the prior written
consent by the other Party, except that either Party may without such consent
assign or sublet to a direct or indirect subsidiary or parent of such Party.


11.4  

This Agreement shall be governed by and construed according to the laws of the
Commonwealth of Pennsylvania, without regard to conflicts of laws principles.


11.5  

This Agreement may be executed in counterparts, each of which shall constitute
an original and all of which, when taken together, shall constitute one
Agreement, and any Party hereto may execute this Agreement by signing one or
more counterparts hereof. Signatures of the Parties transmitted by electronic
facsimile shall be valid and binding upon the Parties.


11.6  

Each Party shall comply with all applicable federal, state and local laws,
regulations and rules in carrying out any activity related, either directly or
indirectly, to the Project.


9



--------------------------------------------------------------------------------

11.7  

This Agreement constitutes the entire agreement and understanding between the
Parties with respect to the subject matter hereof. There are no promises,
representations, conditions, provisions or terms related to the subject matter
hereof other than those set forth in this Agreement. This Agreement supersedes
all prior understandings and agreements between the Parties, written or oral,
with respect to the subject matter hereof. This Agreement may not be changed,
modified or amended except by a writing signed by both Parties. Headings used in
this Agreement are for convenience only and shall not affect the interpretation
of this Agreement.


11.8  

During the term of this Agreement, each Party shall continuously maintain
insurance coverage against such risks and in such amounts as are generally
insured by prudent companies in similar circumstances carrying on similar
businesses and with insurers reasonably believed by such Party to be reputable
and financially sound.


11.9  

Notwithstanding any other provision herein, in the event of a Party’s actual or
threatened breach of any material provision of this Agreement adversely
affecting another Party’s Confidential Information or other intellectual
property rights, the Parties specifically agree that such Party will incur
incalculable and irreparable damage and that such Party has no adequate remedy
at law for such threatened or continuing breach. Therefore, such Party shall be
entitled to injunctive relief restraining the offending Party from such
threatened or continuing breach, in addition to all other remedies available to
the offended Party hereunder, at law or in equity (including without limitation
temporary restraining orders, preliminary and permanent injunctions, specific
performance and money damages).


11.10  

The rights and remedies of the Parties hereto shall be construed cumulatively,
and none of their rights and remedies shall be exclusive of, or in lieu or
limitation of, any other right, remedy or priority allowed by law, unless
otherwise expressly stated herein to the contrary.


11.11  

The Parties hereto expressly disclaim and disavow any partnership, joint
venture, fiduciary, agency or employment status or relationship between them and
expressly affirm that they have entered into this Agreement as independent
contractors and that the same is in all respects an “arms-length” transaction.
No Party hereto has the authority to make any representation or warranty or
incur any obligation or liability on behalf of any other Party hereto, nor shall
they make any representation to any third party inconsistent with this
paragraph, except to the extent expressly permitted elsewhere in this Agreement.


11.12  

All costs and expenses, including attorneys’ fees, incurred by each Party in
conjunction with the negotiation, preparation and execution of this Agreement
shall be paid solely by the Party incurring such costs and expenses.


11.13  

A waiver by any Party of any term or condition of this Agreement, whether in
writing or by course of conduct or otherwise, shall be valid only in the
instance for which it is given, and shall not be deemed a continuing waiver of
said provision, nor shall it be construed as a waiver of any other provision
hereof.


10



--------------------------------------------------------------------------------

11.14  

In the event that any provision of this Agreement, or any operation contemplated
hereunder, is found by arbitration or a court of competent jurisdiction to be
inconsistent with or contrary to any applicable law, ordinance, or regulation,
the latter shall be deemed to control and the Agreement shall be regarded as
modified accordingly, and the remainder of this Agreement shall continue in full
force and effect.


IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement on the dates set forth below:

CALGON CARBON CORPORATION   ADA-ES, Inc.       By: /s/ Robert P.
O’brien  3/20/07  By:/s/ Mark H. McKinnies  3/20/07    Title: Sr. Vice
President  Title: Senior V.P & CFO   

11



--------------------------------------------------------------------------------

Exhibit A

The Project

The envisioned work will consist of three Phases, 1, 2 and 3. All Phases will be
sequential with progression to a succeeding phase contingent on mutual agreement
by the Parties.


Phase 1 -

1.  

ADA and CCC will conduct joint efforts to market the Products to the Market in
North America.


2.  

CCC will provide the Products for sale to the Market or other mutually
acceptable industries/clients exclusively through this joint marketing agreement
and will provide adequate quantities of Products at competitive market prices.
ADA will receive a commission for sales of Products; provided that ADA will not
be entitled to a commission for any sale to an existing CCC customer. The
commission shall be *% of the total sales price FOB CCC’s plant for untreated
carbon products. The commission for treated/brominated carbons shall be in
accordance with the following scale:


Sale Price FOB CCC’s Plant/lb of Product   Commission     $0.85/lb or less  *% 
  $0.86 - $0.95/lb  *%    >$0.95 /lb  *% 


3.  

   ADA will take steps necessary to qualify, approve and promote the Products in
the Market and provide guidance to CCC to improve the Products.


4.  

  The activities required under this Phase 1 shall be conducted under this
Agreement.


-----------------------------

* Confidential Treatment Requested Pursuant to SEC Rule 24b-2. The confidential
material has been filed separately with the Commission.

12



--------------------------------------------------------------------------------

5.  

ADA and CCC will function as two separate entities for Phase 1. ADA and CCC
shall bear all of their own costs in performing their obligations under Phase 1.


6.  

Prior to entry into Phase 2, the Parties shall negotiate in good faith a Joint
Production and Marketing Agreement. To facilitate this negotiation, ADA shall
undertake to provide a draft of a Joint Production and Marketing Agreement
within one (1) month of the execution of this Agreement and thereafter the
parties shall endeavor to complete their negotiations of the Joint Production
and Marketing Agreement in no more than three (3) months from the date of
delivery of such draft (the “Negotiating Target Period” shall be the sum of both
of the foregoing periods). Neither party shall have the right to terminate this
Agreement for convenience prior to the end of the Negotiating Target Period. The
Joint Production and Marketing Agreement shall set forth at a minimum: (a) the
level of investment required by ADA and the commitment of plant/capital by CCC;
(b) the minimum Product inventory levels; (c) the sales and marketing
responsibilities of each Party; and (d) the method of distributing the income,
expenses, or profits/loss generated by the investments made by the Parties under
the Joint Marketing and Production Agreement.


Phase 2 -

The objective of this Phase, subject to mutual agreement on the terms of the
Joint Production and Marketing Agreement, shall be to enhance the Product to be
marketed by the Parties by developing enhanced production capabilities and/or
new Products. Generally it is envisioned that the Parties shall have the
following responsibilities in this Phase:

1.  

CCC will develop a design and cost estimate to perform the equipment upgrades
and process changes required to begin cost effective production of the Products
on the idle B-Line at the CCC Big Sandy plant (the “B-Line”). Notwithstanding
the foregoing, it is understood that the Products are not required to be
produced on the B-Line, and CCC may propose an alternative approach for
consideration in the development of enhanced production capabilities or Products
to support the Parties joint marketing efforts. In any case, CCC will, in its
discretion, identify and propose CCC physical plant resources and personnel to
be committed to production of Products subject to investment by ADA in such
production resources.


2.  

ADA will provide capital to fund investment in production resources and will
provide suggestions regarding improvements in the Products.


3.  

  CCC will operate the production facilities agreed to be developed and will
guarantee Product unit costs based on specified minimum volume level throughputs
for the B-line or elsewhere which costs shall be adjustable using a mutually
acceptable index related to the cost of raw materials and energy.


13



--------------------------------------------------------------------------------

4.  

CCC and ADA shall jointly market the Products with an intent to maximize return
on the joint investment in enhanced production and/or Products


Phase 3

1.  

Upon mutual written agreement of the Parties, a Joint Venture (JV) will be
formed. The JV will be a separate entity to continue the goals established by
the Parties for the Project.


2.  

The Parties will determine a mutually acceptable ownership structure for the JV,
taking into consideration their respective investments and participation.


3.  

Funding for the JV will be mutually determined by ADA and CCC.


14